PER CURIAM.
Appellant seeks reversal of an order of direct criminal contempt. Because the lower court failed to inquire as to whether appellant had any cause to show why he should not be adjudicated guilty of contempt and failed to give appellant an opportunity to present excusing or mitigating evidence, as required by Florida Rules of Criminal Procedure 3.830, the judgment of direct criminal contempt must be REVERSED. Clark v. State, 625 So.2d 68, 69 (Fla. 1st DCA 1993). Our reversal is without prejudice to the institution of proper contempt proceedings.
JOANOS, BENTON and VAN NORTWICK, JJ., concur.